Citation Nr: 1707641	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left tibia tendonitis with patellar tendonitis, previously rated as bilateral shin splints.

2.  Entitlement to an evaluation in excess of 10 percent for limitation of flexion due to right tibia tendonitis with patellar tendonitis, previously rated as bilateral shin splints.

3.  Entitlement to an evaluation in excess of 10 percent for posterior instability due to right tibia tendonitis with patellar tendonitis, previously rated as bilateral shin splints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to December 1994.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2012, the Veteran testified in front of the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing has been associated with the claim file.  

The case was previously before the Board in August 2014 when it was remanded for additional development.

The issue initially before the Board was characterized as entitlement to a higher evaluation for bilateral shin splints.  In a rating decision dated in December 2014, the RO granted recharacterized the Veteran's disabilities and granted benefits for limitation of flexion due to left tibia tendonitis with patellar tendonitis, limitation of flexion due to right tibia tendonitis with patellar tendonitis, and posterior instability due to right tibia tendonitis with patellar tendonitis, effective the date of the claim for a higher evaluation for bilateral shin splints.  The RO indicated that the diagnostic codes were changed to reflect the disability that more closely described the Veteran's current disability.  As such, the Board has recharacterized the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file contains a VA primary care note dated in June 2016 that is associated with a VA medical examination report.  The VA primary care note indicates that the Veteran is co-managed by a primary care physician in Shawnee, Kansas.  Review of the claims file does not reveal primary care treatment notes from a provider in Shawnee, Kansas.  In a September 2013 VA treatment note the Veteran was reported to be co-managed by outside providers identified as primary care physician Dr. L. and orthopedic surgeon Dr. J.T.M.  Treatment records from Drs. L. and J.T.M. have not been obtained and associated with the claims file.  As such, the Board finds that the Veteran must be contacted and asked to identify all providers relevant to his claims for higher evaluations.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records from all identified providers, including Drs. L. and J.T.M.  38 C.F.R. § 3.159 (2016).

In a June 2016 VA treatment note, the Veteran reported continued shin pain and that orthotics helped.  He needed new orthotics, and the plan was for the Veteran to go to podiatry for new insoles.  In the same note the Veteran was reported to have knee osteoarthritis status post cortisone and Synvisc injections.  The most recent VA medical examination regarding the Veteran's knees and lower extremities was performed in October 2014.  The examination does not mention cortisone and Synvisc injections.  As the evidence indicates that the Veteran's disabilities may have become more severe since the October 2014 VA examination, and as this remand orders that attempts must be made to obtain additional treatment records regarding the Veteran, the Veteran must be afforded a current VA medical examination regarding the severity of his disabilities.  38 C.F.R. §§ 4.1, 4.2; See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997), Green v. Derwinski, 1 Vet. App. 121 (1991).

Although the RO granted entitlement to a 10 percent evaluation for posterior instability due to right tibia tendonitis, previously rated as bilateral shin splints, noting it as inextricably intertwined with the appellate issue and indicating that it represented a change in the diagnostic code to reflect the disability that more closely described the Veteran's current disability, it was reported that no further action was required.  Thereafter, a Supplemental Statement of the Case (SSOC) was issued that did not include this issue.  However, as the RO has granted an instability evaluation, utilizing the criteria for knee disabilities, terming it as previously rated as bilateral shin splints, and as consideration of flexion, extension, and instability is necessary in evaluating knee disabilities, the Board finds that as the evaluation for instability remains on appeal.  See VAOPGCPREC 9-04 (Sept. 17, 2004), VAOPGCPREC 23-97 (July 1, 1997).  Therefore, an SSOC must be prepared with regard to the issue.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of treatment relevant to his claims for higher evaluations.

2.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records from any provider identified by the Veteran and from Drs. L. and J.T.M.

3.  After completion of the foregoing, schedule the Veteran for a VA orthopedic examination to determine the extent of his service-connected left tibia tendonitis with patellar tendonitis and right tibia tendonitis with patellar tendonitis disabilities.  The claims file must be made available to the examiners for review in conjunction with the examinations.  All indicated tests should be performed.  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the disabilities, with both knees tested for pain in active and passive motion, in weight-bearing and nonweight-bearing.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, issue a supplemental statement of the case and afford a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

